Title: To Benjamin Franklin from the Comte de La Touche, 24 January 1783
From: La Touche-Tréville, Louis-Réné-Madeleine Le Vassor, comte de
To: Franklin, Benjamin


Monsieur
a paris le 24 Janvier 1783
Lespoir que jai eu jusqua ce moment que ma Sante me permetterait davoir lhonneur de vous presenter mon hommage respectueux et vous faire agreer mon compliment Sur la paix et la recconnaissance de lindépendance des etats unis ma empéché de vous remettre La lettre cy jointe qui ma été remise a londres par chr Sargeant votre ami. Me trouvant for incomodé et craignant de ne pouvoir d’ici a quelques jours me rendre a passi pour avoir lhonneur de vous y voir jai pris le parti davoir Celui de vous ladresser en vous priant de recevoir toutes mes excuses ainsi que les assurances des sentiments respectueux avec les quels je suis Monsieur votre tres humble et tres obeissant Serviteur
LE CTE DE LA Touchehotel de louis le grand Rue de la Bastienne
 
Notation: Touche le Cte de 24 Janr. 1783.
